Citation Nr: 1625387	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, to include whether entitlement to an extension of the delimiting date beyond June [redacted], 2004 for DEA benefits, is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and D. S.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from February 1965 to May 1969, and he received tie National Defense Service Medal.  The Veteran also served on active duty in the U.S. Navy from February 1956 to June 1964.  The appellant is his spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the August 2013 Board hearing presided over by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran was evaluated as totally and permanently disabled as a result of a service-connected disability in July 1981, and notification of this evaluation was sent in August 1981.

2.  The appellant is the Veteran's spouse, and the appellant married the Veteran on June [redacted], 1994.

3.  The appellant's application on appeal for Chapter 35 DEA benefits was received in May 2011.  

4.  The appellant did not have a physical or mental disability that prevented her from initiating or completing a chosen program of education within the applicable eligibility period.  


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits, including the criteria for an extension of the delimiting date beyond June [redacted], 2004 for DEA benefits, have not been met, and entitlement to DEA benefits is not warranted.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2015); 38 C.F.R. §§ 21.3046, 21.3047 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In November 2014, the Board remanded the claim and directed the AOJ to obtain outstanding records, specifically the Veteran's and appellant's daughters' records pertaining to claims for VA benefits, and the AOJ did so.  The claim on appeal was readjudicated in a February 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

DEA Benefits

The pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

If the spouse's eligibility for DEA benefits is based on an evaluation of the Veteran as permanently and totally disabled due to service-connected disability, then the beginning date of eligibility is no earlier than the effective date of the 100 percent rating, and no later than the date of the notification of the 100 percent rating.  38 C.F.R. § 21.3046(a)(2).  However, in cases such as this, where the appellant-spouse married the Veteran more than 10 years after the date that he was notified of his award of a permanent and total disability rating, the appellant-spouse became an "eligible person" for purposes of determining entitlement to DEA benefits when she married the Veteran, thus triggering the 10-year eligibility period within which she may be awarded DEA benefits.  See Cypert v. Peake, 22 Vet. App. 307, 309-310 (2008).  

Unless extended, the period of eligibility for DEA benefits cannot exceed 10 years. 38 C.F.R. §§ 21.3046(c), 21.3047.  The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512(b)(2).  The medical evidence must clearly establish that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Application for an extension must be made within one year after the last date of the delimiting period or the termination of the period of physical or mental disability, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 20.3047(a)(i).  

Here, the Veteran was evaluated as totally and permanently disabled as a result of a service-connected disability in August 1981.  The appellant married the Veteran on June [redacted], 1994; therefore, the latest possible delimiting date for the appellant's period of eligibility for DEA benefits was 10 years from the date of her marriage, or June [redacted], 2004.  There is no evidence to indicate, and there is no argument by the appellant, that the assigned delimiting date was erroneous.  

Here, the appellant essentially contends that entitlement to DEA benefits is warranted because she previously submitted applications for and was denied DEA benefits on two or three occasions, including in 1994, which was within her period of eligibility.  See e.g., May 2011 claim; February 2012 notice of disagreement.  The appellant states that she was denied entitlement to DEA benefits after submitting these applications because either she was the Veteran's second wife and he had become permanently and totally disabled in 1981, over 10 years prior to their 1994 marriage, or because she did not apply within 10 years of her 1994 marriage. The Board acknowledges the appellant's contention that if VA were to retroactively apply the law under Cypert when rendering its 1994 denial of DEA benefits, then entitlement to DEA benefits would be warranted given that the appellant reportedly submitted her claim in 1994.  See August 2013 Board hearing transcript at p. 10-11, 17-18.  The appellant states that if the denial letter she was sent in 1994 was found, such letter would support her contention that if Cypert were to be retroactively applied in rendering the 1994 decision, entitlement to DEA benefits would have been warranted.  See id. at p. 12.  

The appellant's and the Veteran's claims files do not include documentation of the appellant's reported claims for DEA benefits in 1994, though the Veteran's claims file does include documentation pertaining to the appellant's daughters' claims for education benefits.  Nevertheless, the Board notes that D. S., the certifying official for the community college where the appellant works, testified that she remembered that the appellant applied for Chapter 35 benefits in 1994 and was turned down because she was the Veteran's second wife and the 10 years had passed since he was adjudged permanently and totally disabled in 1981.  See August 2013 Board hearing transcript at p. 9-10; see also June 2012 statement from D. S.  

However, even if the Board were to assume that the appellant did file a claim for entitlement to DEA benefits in 1994, and even if the notice letter denying her reported 1994 claim was obtained and associated with the claims file, there is no indication by the appellant or in the remaining evidence of record that she submitted a notice of disagreement against any such reported 1994 denial of a claim for DEA benefits.  There is also no indication by the appellant or in the remaining evidence of record that she submitted new and material evidence within one year of any such reported 1994 denial of a claim for DEA benefits.  Therefore, even if documentation of a denial in the appellant's reported 1994 claim for DEA benefits were found and associated with the claims file, that determination would be final.  See 38 U.S.C.A. § 7105(c) (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

Because the 1994 determination by the Agency of Original Jurisdiction is final and no longer pending, the Board does not have jurisdiction to review the merits of any such 1994 determination.  Therefore, the Board is without authority to consider whether retroactive application of Cypert in the reported AOJ's 1994 determination is warranted, or whether any such retroactive application of Cypert would have changed the outcome of the appellant's reported 1994 claim for DEA benefits.  
Further, the appellant expressly testified that she is not arguing that any such 1994 determination by the AOJ was clear and unmistakable error.  See August 2013 Board hearing transcript at p. 16.  

The Board notes that the evidence includes a copy of a September 2009 notice of denial of entitlement to DEA benefits, and this notice letter included notice of the appellant's rights to appeal.  Because there is no indication by the appellant or in the remaining evidence of record that she submitted a notice of disagreement against this September 2009 determination, and there is no indication by the appellant or in the remaining evidence of record that she submitted new and material evidence within one year of this determination, the September 2009 denial of DEA benefits is also final.  See 38 U.S.C.A. § 7105(c) (West 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

The appellant submitted her claim on appeal for DEA benefits in May 2011.  There is no evidence or lay allegation to show that prior to the June [redacted], 2004 delimiting date the appellant was prevented from initiating or completing a chosen education program due to physical or mental disability.  Therefore, the appellant does not meet the criteria for entitlement to an extension of the delimiting date beyond June [redacted], 2004.  See 38 C.F.R. § 21.3047.

The Board acknowledges the contention that because the appellant received notice of the change in law under Cypert after her 10 year period of eligibility passed, an extension of the delimiting period is warranted.  The Board also acknowledges that D. S. submitted a printed copy of an email she received from the RO dated in April 2011 telling her that there had been a significant change in VA law in that a subsequent spouse such as appellant now had their own 10 year period from the date of marriage to use education benefits.  The email urged D. S. to inform veterans and spouses who could benefit from the change, and D. S. therefore informed the appellant as to this change in law.  See August 2013 Board hearing transcript at p. 5.  However, VA law does not provide for an extension of the appellant's delimiting date due to the appellant receiving notice of the change in law after her period of eligibility has passed.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the appellant's delimiting date may not be extended beyond June [redacted], 2004 on this basis.  

A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992). Such requests are considered by the Secretary of VA on a case by case basis and will not be reviewed by the Secretary until all administrative avenues are exhausted.  38 U.S.C.A. §§ 503, 511(a) (West 2002); see Darrow v. Derwinski, 2 Vet. App. 303 (1992) (holding that equitable relief is only available if "benefits administered by the Department [under § 511(a) and § 512(a)] have not been provided by reason of administrative error on the part of the Federal Government or any of its employees..."). As no final Board decision on this matter has been rendered, the appellant's request for equitable relief is premature.

Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

An extension of the delimiting date beyond June [redacted], 2004 for DEA benefits is not warranted, and entitlement to DEA benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


